Exhibit 99.1 ANGIODYNAMICS, INC. AND SUBSIDIARIES CONSOLIDATED INCOME STATEMENTS As Revised (1) (in thousands, except per share data) Three months ended Year ended Three months ended Three months ended Three months ended Three months ended Year ended Aug 31, May 31, May 31, Feb 28, Nov 30, Aug 31, May 31, (unaudited) (unaudited) (unaudited) (unaudited) (unaudited) (unaudited) (unaudited) Net sales $ Cost of sales Gross profit % of net sales % Operating expenses Research and development Sales and marketing General and administrative Amortization of intangibles Medical device tax Change in fair value of contingent consideration ) ) Acquisition, restructuring and other Total operating expenses Operatingincome Other income (expense), net ) Income (loss) before income taxes ) ) ) Provision for (benefit from) income taxes 28 ) ) ) Net income (loss) $ $ $ ) $ $ ) $ ) $ ) Earnings (loss) per common share Basic $ $ $ ) $ $ ) $ ) $ ) Diluted $ $ $ ) $ $ ) $ ) $ ) Weighted average common shares Basic Diluted (1)Revised, as previously disclosed in the Company’s Form 10-Q for the quarterly period ended August 31, 2014, filed October 15, 2014. ANGIODYNAMICS, INC. AND SUBSIDIARIES GAAP TO NON-GAAP RECONCILIATION As Revised (1) (in thousands, except per share data) Reconciliation of Net Income to non-GAAP Adjusted Net Income: Three months ended Year ended Three months ended Three months ended Three months ended Three months ended Year ended Aug 31, May 31, May 31, Feb 28, Nov 30, Aug 31, May 31, (unaudited) (unaudited) (unaudited) (unaudited) (unaudited) (unaudited) (unaudited) Net income (loss) $ $ $ ) $ $ ) $ ) $ ) Amortization of intangibles Change in fair value of contingent consideration ) ) Inventory step-up - - 75 75 - Quality Call to Action Program - Impact of NYS tax reform legislation - Acquisition, restructuring and other (2) Tax effect of non-GAAP items (3) Adjusted net income $ Reconciliation of Diluted Earnings Per Share to non-GAAP Adjusted Diluted Earnings Per Share: Three months ended Year ended Three months ended Three months ended Three months ended Three months ended Year ended Aug 31, May 31, May 31, Feb 28, Nov 30, Aug 31, May 31, (unaudited) (unaudited) (unaudited) (unaudited) (unaudited) (unaudited) (unaudited) Diluted earnings (loss) per share $ $ $ ) $ $ ) $ ) $ ) Amortization of intangibles Change in fair value of contingent consideration ) ) Inventory step-up - - - Quality Call to Action Program - Impact of NYS tax reform legislation - Acquisition, restructuring and other (2) Tax effect of non-GAAP items (3) Adjusted diluted earnings per share $ Adjusted diluted sharecount (1)Revised, as previously disclosed in the Company’s Form 10-Q for the quarterly period ended August 31, 2014, filed October 15, 2014. (2)Includes costs related to acquisitions, integrations, restructurings, debt refinancing, litigation, and other items. (3)Represents the net tax effect of non-GAAP adjustments. ANGIODYNAMICS, INC. AND SUBSIDIARIES GAAP TO NON-GAAP RECONCILIATION (Continued) As Revised (1) (in thousands, except per share data) Reconciliation of Net Income to EBITDA and Adjusted EBITDA: Three months ended Year ended Three months ended Three months ended Three months ended Three months ended Year ended Aug 31, May 31, May 31, Feb 28, Nov 30, Aug 31, May 31, (unaudited) (unaudited) (unaudited) (unaudited) (unaudited) (unaudited) (unaudited) Net income (loss) $ $ $ ) $ $ ) $ ) $ ) Provision for (benefit from) income taxes 28 ) ) ) Other income (expense), net Depreciation and amortization EBITDA Change in fair value of contingent consideration ) ) Acquisition, restructuring and other (2,3) Quality Call to Action Program - Inventory step-up - - 75 75 - Stock-based compensation Adjusted EBITDA $ Per diluted share: EBITDA $ Adjusted EBITDA $ (1)Revised, as previously disclosed in the Company’s Form 10-Q for the quarterly period ended August 31, 2014, filed October 15, 2014. (2)Includes costs related to acquisitions, integrations, restructurings, debt refinancing, litigation, and other items. (3)Excludes $375 of depreciation expense for each of Q1 FY15, Q4 FY14, Q3 FY14 and $750 for FY14 captured in the depreciation and amortization component of this reconciliation. ANGIODYNAMICS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS As Revised (1) (in thousands) Aug 31, May 31, (unaudited) (unaudited) Assets Current Assets Cash and cash equivalents $ $ Marketable securities Total cash and investments Receivables, net Inventories, net Deferred income taxes Prepaid income taxes Prepaid expenses and other Total current assets Property, plant and equipment, net Intangible assets, net Goodwill Deferred income taxes Other non-current assets Total Assets $ $ Liabilities and Stockholders' Equity Accounts payable and accrued expenses $ $ Current portion of long-term debt Current portion of contingent consideration Other current liabilities Total current liabilities Long-term debt, net of current portion Contingent consideration, net of current portion Other long-term liabilities Total Liabilities Stockholders' equity Total Liabilities and Stockholders' Equity $ $ (1)Revised, as previously disclosed in the Company’s Form 10-Q for the quarterly period ended August 31, 2014, filed October 15, 2014. ANGIODYNAMICS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS As Revised (1) (in thousands) Three months ended Year ended Nine months ended Six months ended Three months ended Year ended Aug 31, May 31, Feb 28, Nov 30, Aug 31, May 31, (unaudited) (unaudited) (unaudited) (unaudited) (unaudited) (unaudited) Cash flows from operating activities: Netincome(loss) $ ) $ ) $ ) Depreciation and amortization Amortization of acquired inventory basis step-up - 75 - Tax effect of exercise of stock options - ) Stock-based compensation Change in fair value of contingent consideration ) ) Deferred income taxes Changes in accounts receivable allowance Gain on sale of assets - ) Loss on discontinuance of product offering - Other ) Changes in operating assets and liabilities Receivables ) ) ) Inventories ) Prepaid expenses and other ) Accounts payable and accrued liabilities ) ) Net cash provided by (used in) operating activities Cash flows from investing activities: Additions to property, plant and equipment ) Acquisition of businesses, net of cash acquired - ) Acquisition of intangible assets ) - ) Other cash flows from investing activities - Change in escrow receivable - Purchases, sales and maturities of marketable securities, net - Net cash provided by (used in) investing activities ) Cash flows from financing activities: Repayment of long-term debt ) - ) Proceeds from issuance of long-term debt - - - Proceeds from borrowings on revolving credit facility - Proceeds from exercise of stock options and ESPP Payment of Contingent Consideration ) - Deferred financing costs on long-term debt - ) ) ) - - Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash - 86 86 4 4 ) Increase(Decrease) in cash and cash equivalents ) Cash and cash equivalents Beginning of period End of period $ (1)Revised, as previously disclosed in the Company’s Form 10-Q for the quarterly period ended August 31, 2014, filed October 15, 2014.
